Latimer, J.
—This is a suit based upon a note for four hundred and nine T6^-, in currency. Judgment by default.
Defendants contend that as the word dollars was not mentioned in the note, although the pleadings alleged the mistake in its omission, yet, as there was no jury, this could not be proved.
The note as copied is as follows:
“$409 68 cents. By the 1st day of April I promise to pay Fleishel & Smith, or bearer, four hundred and nine T6^-, in currency, for value received. L. F. Petty.
“ Starville, Texas, January 19, 1866.”
The note, beginning with “ $409 68” cents and proceeding with a promise to pay “ four hundred and nine •IIW” currency, furnishes ample authority to conclude that the sum to be paid was 409 68 cents, or $409 68 in currency.
There is no error in the judgment, and it is
Affirmed.